DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 11/9/2021.  As directed by the amendment, claims 1, 5-7, 10, 15, and 16 have been amended, claims 2, 8, 9 and 17-20 have been cancelled, and claims 21-27 have been added. As such, claims 1, 3-7, 10-16 and 21-27 are pending in the instant application.
Applicant has amended the claims to address most of the minor informalities; in combination with the amendment to claim 6 below, the objections to the claims are withdrawn.
Applicant has amended claim 16 such that it is no longer a substantial duplicate of 13, which avoids the potential double patenting rejection.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Norman Freda on 11/19/2021.

The application has been amended as follows: 
Amended claim 1 as follows:
A tracheostoma device holder for holding a tracheostoma device superimposed of a tracheostoma of a person, the tracheostoma device holder comprising: 
a plate for attachment over the tracheostoma via a proximal side thereof, the plate including a through hole; 
a tracheostoma device fitting with a through passage arranged superimposed the through hole, the tracheostoma device fitting extending distally from the plate; 
the plate further including a disc of a thermoplastic material and a plate material arranged 
wherein the plate material has a melting point different from a melting point of the disc; and 
wherein the plate material is also arranged  radially between the disc and the tracheostoma device fitting.

Amended claim 6, line 2 to have a dash in between ‘(PCL)’ and ‘based’, instead of a space
Claim 27, line 9, deleted “and”
Claim 27, line 11, after ‘disc material’, inserted ---; and
---	

Allowable Subject Matter
Claims 1, 3-7, 10-16 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the Examiner agrees with Applicant’s arguments on pages 8-9 of Remarks filed 11/9/2021 (hereinafter “Remarks”). The Examiner agrees that tracheostomy patches such as Persson (see e.g. Falkenberg WO 2017/0135867 A1, Fig. 4(b)) would teach the edge of the disc material under the fitting as depicted on page 9 of Remarks, and Henry-Cohn, at best, teaches the edge of the disc material abutting the edge of the fitting in the radially direction such that there is no plate material disposed radially therebetween; as such, there is no teaching or suggestion, absent improper hindsight, to space the disc material outwardly from the fitting such that plate materially as instantly claimed (and depicted in all of the instant Figures) is disposed radially between the disc material and the tracheostoma device fitting. Accordingly, claim 1 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 3-7, 10-17 and 21-25 depend from claim 1 and are considered patentable by virtue of their dependence from claim 1. 
Regarding claim 26, while ostomy plates with two materials on the same surface were known in the art before the effective filing date of the claimed invention, see e.g. previously-cited Edvardson, Hansen or Buus, or Hunt et al. (US 2020/0297524 A1; Figs. 
Regarding claim 27, while previously-cited Falkenberg WO2017/135861 A1 discloses a fitting as claimed (Fig. 3(a)), Persson/Falkenberg and Henry-Cohn at best teach either the disc material either entirely on top of or below the plate material (for instance, without the requirement that the plate material be arranged laterally of the disc material as in claim 1, either of the materials in Persson’s “plate” can be assigned as the disc material and vice versa), and while ostomy plates with two materials on the lower/proximal surface were known in the art before the effective filing date of the claimed invention, see e.g. previously-cited Edvardson, Hansen or Buus, or above cited Hunt, they are not taught in combination with a (single) skin adhesive on the proximal side of both materials because each material is itself adhesive, such that the combination of limitations in claim 27 defines over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785